Citation Nr: 1725120	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, prior to October 29, 2008 and in excess of 40 percent from that date.

3. Entitlement to an initial evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy.

4. Entitlement to an initial evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in April 2016, when it was remanded for further development.

In a rating decision since issued in July 2016, the Appeals Management Center (AMC) granted service connection for hypertension.  Consequently, this issue is no longer on appeal and is not addressed in this opinion.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The AOJ also granted an earlier effective date for the grant of the 40 percent rating for diabetes.

The issue of service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, has required insulin, restricted diet, and regulation of activities only; the complications would not be compensable if evaluated separately.

3. For the entire appellate period, the Veteran's right upper extremity diabetic peripheral neuropathy has been manifested by mild, incomplete paralysis, at worst.

4. For the entire appellate period, the Veteran's left upper extremity diabetic peripheral neuropathy has been manifested by mild, incomplete paralysis, at worst.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.79, 4.115b, 4.118, 4.119, Diagnostic Codes 6027, 7522, 7813, 7913 (2016).

2. For the entire appellate period, the criteria for an initial evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8514 (2016).

3. For the entire appellate period, the criteria for an initial evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8514 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards of service connection for peripheral neuropathy of the right and left upper extremities, statutory notice had served its purpose with regards to these claims, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In a May 2009 letter, the Veteran was notified of the information needed to substantiate and complete his claim for an increased disability rating for diabetes mellitus, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice on the "downstream" issues of disability ratings and effective dates, prior to the rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter complied with these notice requirements.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided multiple VA examinations in connection with the claims.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the April 2016 VA examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, for the claims for peripheral neuropathy, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, for the claim for diabetes mellitus, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Based on the recent partial grant, the Veteran's as 40 percent disabling under Diagnostic Code 7913 for the entire period in appellate status.  The effective date was assigned by the AOJ implicitly under 38 C.F.R. § 3.400(o).  This date is prior to the claim for increase in appellate status and the Board cannot find a basis for an earlier date.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  His diabetic peripheral neuropathy has been rated as 20 percent disabling in the right upper extremity and 20 percent disabling in the left upper extremity under Diagnostic Code 8514.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2016).

Diagnostic Code 7913 (diabetes mellitus) provides that a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

Complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The Board notes that regulation of activities is defined in Diagnostic Code 7913 as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Medical evidence is required to show that occupational and recreational activities have been regulated.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2016).

Under Diagnostic Code 8514 (impairment of the radial nerve), mild, incomplete paralysis in either extremity warrants a 20 percent rating.  Moderate, incomplete paralysis of the minor side warrants a 20 percent rating, and on the major side warrants a 30 percent rating.  Severe, incomplete paralysis of the minor side warrants a 40 percent rating, and on the major side warrants a 50 percent rating.  
A maximum 60 percent rating for the minor side and 70 percent rating for the major side is warranted for complete paralysis of the radial nerve in the minor extremity with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2016).

The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

On October 2008 VA examination, the examiner noted the Veteran did not have ketoacidosis or hypoglycemic reactions, nor was he hospitalized for either.  He did have a restricted diet, but he did not have weight gain or loss.  The examiner noted the Veteran did not require restriction of activity on account of diabetes, and he took several oral medications.  He visited his diabetic care provider every two months.  The examiner noted the Veteran had decreased visual acuity, but that his recent checkup was "okay."  No neurologic symptoms were noted, although sensory examination disclosed diminished sensation in the toes and forefeet for sharp and light touch sensations.  The diagnosis was diabetes mellitus, type II, inadequately controlled on oral medication and diet.  The examiner noted the Veteran would require insulin at his next office visit in November.

On May 2009 VA examination, the examiner noted the Veteran had low blood sugar reactions once a week, and he was hospitalized once in 2000 for a low blood sugar reaction.  He was on a restricted diet in the form of a diet low in carbohydrates and fat, with calorie restriction.  He had no weight changes since the last examination.  His current treatment included oral medications and twice daily insulin with "fair" effectiveness."  He visited his diabetic care provider every six months.  The Veteran reported visual problems in the form of being unable to see in the morning and night.  He stated he had neurologic symptoms in the form of loss of strength and tingling/numbness in his extremities.  Upper extremity motor function test showed absent ulceration of both the left and right upper extremities, as well as abnormal reflexes in the bilateral upper extremities.  Tests showed neuritis and diminished sensation in the tips of the fingers bilaterally.  The examiner noted he required restriction of activities on account of his diabetes in that he was confined to sedentary activities.  An eye examination was abnormal and showed bilateral early cataracts.  Skin examination showed no signs of skin disease or scars, but the feet had atrophic, thin skin, absence of hair, and toe nail fungus.  The examiner noted the Veteran's diabetes caused moderate-to-severe limitations on his usual occupation and daily activities.

On December 2010 VA examination, the Veteran reported continued use of insulin twice daily, as well as oral medications.  He noted he followed a diet and exercised "some."  His weight was described as stable.  The examiner noted his last eye examination showed no diabetic retinopathy, and he had never been hospitalized for diabetes, ketoacidosis, or hypoglycemia.  Diabetes did not restrict him from any activity except for driving a truck.  The examiner noted he had erectile dysfunction, but he did not treat it due to a heart condition.  He also noted onychomycosis had no residuals or complaints.  The Veteran reported upper and lower extremity peripheral neuropathy with numbness, burning, stinging sensations, and tingling in both feet that occurred daily and constantly.  He reported using his hands aggravated the numbness with occasional burning and that prescription medication did not provide relief, but that he just started it.

On November 2011 VA examination, the examiner noted the treatment for the Veteran's diabetes consisted of restricted diet, oral hypoglycemic agent, and prescribed insulin of one injection per day.  The examiner noted the Veteran's diabetes did not require regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and he had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He also did not have progressive unintentional weight loss or loss of strength attributable to his diabetes.

A separate examination at the same time for the peripheral neuropathy noted no constant or intermittent pain or paresthesias or dysesthesias in the upper extremities, but there was mild numbness in both upper extremity.  Upper extremity reflexes were normal.  Light touch/monofilament testing was normal in both shoulder areas and inner/outer forearms, but decreased in both hands and fingers.  Other testing was normal.  The examiner noted there was upper extremity diabetic peripheral neuropathy that resulted in mild, incomplete paralysis in the right and left radial nerve, median nerve, and ulnar nerve.

On May 2015 VA examination, the examiner noted the Veteran's treatment for his diabetes consisted of restricted diet, more than one injection of insulin per day, and regulation of activities.  The Veteran stated he needed to avoid strenuous activity to prevent hypoglycemia, and he also took glucose tablets two or three times a week for symptomatic hypoglycemia related to moderate walking.  He visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month, and he had no hospitalizations in the past 12 months for ketoacidosis or hypoglycemic reaction.  He had no progressive unintentional weight loss or loss of strength attributable to his diabetes.  He also had diabetic peripheral neuropathy.  The examiner noted the Veteran reported episodes of diaphoresis, lightheadedness, and fatigue that were consistent with episodic symptomatic hypoglycemia.

On April 2016 VA examination, the examiner noted the Veteran's diabetes continued to be treated with a restricted diet and more than one injection of insulin per day.  He required regulation of activities as part of medical management of his diabetes, since he could have hypoglycemia from insulin if he did not regulate his activities and diet.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month, and he did not require hospitalization for ketoacidosis or hypoglycemia reactions in the past 12 months.  He did not have progressive unintentional weight loss or loss of strength attributable to his diabetes.  The examiner noted he had diabetic peripheral neuropathy and erectile dysfunction due to the diabetes.  The examiner also noted that it was at least as likely as not that the Veteran needed regulation of activities since he started insulin in 2009, as when a patient is on insulin, "tight activity regulation is very important to prevent episodic hypoglycemia due to insulin."

On a peripheral nerves examination at the same time, the Veteran reported his hands became cold at times, but he denied loss of motor function and dropping objects.  He reported taking prescription medication for neuropathy.  The Veteran did not have constant or intermittent pain in his upper extremities, but he did report symptoms of mild paresthesias and/or dysesthesias in his right upper extremity.  Muscle strength testing was normal bilaterally.  Reflex examination showed hypoactive deep tendon reflexes in the biceps, triceps, and brachioradalis.  Sensory examination showed decreased sensation testing for light touch in the hands and fingers.  There were no trophic changes attributable to peripheral neuropathy.  Special tests for medial nerves were performed, with Phalen's sign and Tinel's sign tests both positive on the right.  The examiner noted there was mild, incomplete paralysis in the right median nerve.

A skin examination from the same time noted a history of tinea pedis that caused brown discoloration of the toe nails.  He did not require oral or topical medications or any other treatment.  The examiner noted the tinea pedis had resolved, although the nails were discolored, which was likely due to onychomycosis.  

An eye examination from the same time noted the Veteran had a cataract, but he had excellent correctable vision of 20/20 in both eyes.  The examiner noted according to the Veteran's medical records, the cataract was stable and not visually significant.

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetes mellitus with erectile dysfunction, cataracts, and onychomycosis warrants a disability rating of 40 percent for the entire appellate period but no higher.  During this period, the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  He did not have episodes of ketoacidosis or hypoglycemic reaction requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; moreover, his complications of erectile dysfunction, cataracts, and onychomycosis would not be compensable if separately evaluated.  38 C.F.R. §§ 4.79, 4.115b, 4.118, 4.119, Diagnostic Codes 6027, 7522, 7813, 7913 (2016).  For the entire appeal period, SMC has been granted based on the loss of use of a creative organ.

The Board also finds that the Veteran's right and left upper extremity diabetic peripheral neuropathy do not warrant ratings higher than 20 percent for the entire appellate period.  There is no evidence to support a finding that the Veteran has worse than mild, incomplete paralysis of his upper extremities.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2016).  The May 2011 VA examiner specifically described the peripheral neuropathy of the bilateral upper extremities as mild and incomplete, and the April 2016 VA examiner only found mild, incomplete paralysis in the right median nerve.

In making these determinations, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a rating in excess of 40 percent rating for diabetes mellitus is not warranted and that ratings higher than 20 percent for right and left upper extremity diabetic peripheral neuropathy are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

An evaluation in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, is denied.

An initial evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy is denied.

An initial evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy is denied.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran underwent a new VA kidney examination in April 2016 pursuant to a Board remand.  The examiner noted that the Veteran had never been diagnosed with a kidney condition.  In a May 2017 brief, the Veteran, through his representative, stated that during the pendency of his claim he has been diagnosed with kidney infections.  Therefore, a new kidney examination is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the claimed kidney disorder on appeal; this specifically includes treatment records from the Dallas VA Medical Center from May 2016 to the present.

2. .After completing directive (1), the AOJ should return the claims file to the April 2016 VA examiner for an addendum opinion regarding the nature, extent and etiology of any current diagnosed kidney disorder.  Based on the record, the examiner should provide responses to the following:

(a) Identify all kidney disabilities that have been diagnosed during the pendency of the claim; that is, since April 2009.

(b) As to any diagnosed kidney disability, is it at least as likely as not (a 50% or higher degree of probability) that the kidney disability is related to service?

(c) As to any diagnosed kidney disability, is it at least as likely as not (a 50% or higher degree of probability) that the kidney disability is proximately due to the Veteran's service-connected diabetes mellitus, type II?

(d) As to any diagnosed kidney disability, is it at least as likely as not (a 50% or higher degree of probability) that the kidney disability has been aggravated by the Veteran's service-connected diabetes mellitus, type II?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is requested that the rationale for these opinions include some discussion of the Veteran's reports that he had been diagnosed with kidney infections during the pendency of his claim, and that "problems with voiding (secondary to diabetes) may result in a buildup of urine in the bladder, which in turn can lead to infections." See May 2017 Appellate Brief.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for a kidney disorder, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


